Order issued November 14 , 2012




                                           In The
                                Tourt of Apprats
                       .Fi1tIi Distritt of &z.xa,t1 at Dallas
                                    No. 05-12-01437-CV

                            IN RE KIELLE MCNEAL, Relator
                Original Proceeding from the Criminal District Court No. 5
                                   Dallas County, Texas
                            Trial Court Cause No. F08-47896-L

                                       ORDER
                       Before Justices Moseley, FitzGerald, and Myers

       Based on the Court's opinion of this date, we DISMISS relator's petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.